DETAILED ACTION
Status of the Claims
	This Notice of Allowance is submitted in response to the amendment filed on 12/21/20.
	Claims 1 and 17 have been amended.  
	Claim 21 is new.
	Therefore, claims 1-13 and 17-21 are currently pending.
This application is in condition for allowance except for the presence of claims 14 and 17 directed to an invention non-elected without traverse.  Accordingly, claims 14 and 16 have been cancelled.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawal of Rejection Under 35 USC 101
	Upon careful consideration of the amended claims, Examiner has determined that the rejection under 35 USC 101 is no longer appropriate.  
	While the Examiner maintains that the invention is still directed to an abstract idea, there are various additional elements in the independent claims that include: generating a public blockchain that records ad specification information; and generating a private blockchain that records data and enforces credentialed access to a private distributed ledger.  Furthermore, dependent claims 6, 8, and 18 describe a process of generating an anonymous profiling data record; claims 9 and 10 describe a process of 
	Thus, while the independent claims are directed to a judicial exception (Step 2A, Prong 1 = YES), the additional elements (in combination) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole, when read in light of the specification, are more than a drafting effort designed to monopolize the exception.  See MPEP 2106.05(e).  Examiner further notes that tasks such as assembling public and private blockchains, in the context of the present invention and as claimed, do not represent well-understood, routine, or conventional activity under Berkheimer. 
	For at least these reasons, the rejection under 35 USC 101 has been withdrawn.
Statement of Reasons for Allowance
With respect to the substance of the claims under 35 USC 103, Examiner has only been able to find certain elements of the independent claims.  Goldhaber (5855008), for example, discloses a method in which users choose whether or not to anonymize their profiles, and in the event that they opt to publicize them, targeted ads are delivered to them (Col. 14, Lines 8-46).  Furthermore, Padmanabhan (20190238525) discloses a method in which user profiled are stored on blockchains (Abstract; paragraphs 223 and 227).  However, neither these nor any other references disclose a method in which a record of an ad delivery is generated and stored on a 
Finally, the cited NPL reference describes storing profile data in a blockchain, but fails to disclose the other features described above.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681    


/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681